                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ANGELIQUE TILGHMAN                                                           PLAINTIFF

v.                          CASE NO. 3:17-CV-00335 BSM

ALLSTATE PROPERTY AND CASUALTY
INSURANCE COMPANY                                                          DEFENDANT

                                         ORDER

       Allstate Property and Casualty Insurance Company’s (“Allstate”) objection to

Angelique Tilghman’s deposition designations [Doc. No. 85] are sustained in part. The

Power Point slides created by Dr. Harshfield may be used as demonstrative aids if they meet

the usual criteria for demonstrative aids. The slides will not be admissible as substantive

evidence unless a proper foundation is laid.

       Tilghman’s objections to Allstate’s use of depositions and videotapes [Doc. No. 86]

during voir dire, opening statements, or closing arguments is sustained. Her objections to

Allstate’s specific designations of David Harshfield’s deposition are overruled.

       IT IS SO ORDERED this 3rd day of March 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
